                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHER DISTRICT OF OHIO

 IN RE                                          :    Case No. 19-13919-AIH
                                                :
    DEBORAH ANN TRAYLOR AND                     :
    IRA TRAYLOR, Debtors                        :
                                                :
                                                :
                                                :    DEBTOR’S NOTICE OF CONVERSION
                                                :    OF BANKRUPTCY CASE FROM
                                                :    CHAPTER 13 TO CHAPTER 7


PLEASE TAKE NOTICE THAT DEBTOR CONVERTS THIS CHAPTER 13 CASE TO A
CASE UNDER CHAPTER 7 ON THE FOLLOWING GROUNDS:

1. A voluntary petition under chapter 13 was filed on 06/24/19;
2. An additional filing fee is being paid concurrently with the filing of this notice.
3. This notice of conversion is filed in good faith, and Debtor is eligible for relief under chapter 7.



                                               Respectfully submitted,

                                               /s/Arleesha Wilson               .
                                               Arleesha Wilson, Attorney for Debtors
                                               Law Office of Arleesha Wilson
                                               4208 Prospect Avenue
                                               Cleveland, Ohio 44103
                                               (216) 688-7112
                                               justice@attorneyawilson.com



                                 CERTIFICATE OF SERVICE

A true and correct copy of the foregoing document entitled: DEBTOR’S NOTICE OF CONVERSION
OF BANKRUPTCY CASE FROM CHAPTER 13 TO CHAPTER 7 will be served or was served by
the court via electronic filing on this 8th day of July, 2019.

                                               Respectfully submitted,

                                               /s/Arleesha Wilson               .
                                               Arleesha Wilson, Attorney for Debtors




 19-13919-aih      Doc 9     FILED 07/08/19         ENTERED 07/08/19 17:05:34          Page 1 of 2
19-13919-aih   Doc 9   FILED 07/08/19   ENTERED 07/08/19 17:05:34   Page 2 of 2
